Citation Nr: 9913487	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-29 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder 
characterized as ticking in the head.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.  This matter came before the Board of 
Veterans' Appeals (hereinafter "the Board") on appeal from a 
May 1997 rating decision of the St. Petersburg, Florida 
Regional Office (hereinafter "the RO") which denied service 
connection for a disorder characterized as ticking in the 
head.  The veteran has been represented throughout this 
appeal by the American Legion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  A disorder characterized as ticking in the head was not 
shown in service or for many years after service separation.  
The record contains no objective evidence that a disorder 
characterized as ticking in the head originated during active 
service.  

3.  The veteran's does not have a disability of the head that 
is recognized by the VA as causally related to exposure to 
herbicide agents used in Vietnam.  A direct causal connection 
between the veteran's claimed head disorder and exposure to 
herbicide agents used in Vietnam has not been demonstrated.  


CONCLUSION OF LAW

The claim for entitlement to service connection for a 
disorder characterized as ticking in the head is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  The United States Court of Veterans Appeal 
(hereinafter "the Court") has held that:

A veteran claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991). See 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-
611 (1992).  If a claim is not well-
grounded, the Board does not have the 
jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A well-
grounded claim is a plausible claim, one 
which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive, but only possible 
to satisfy the initial burden of 
§ 3007(a) [presently enacted as 38 U.S.C. 
§ 5107(a) (1993)].  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990). 

In the instant appeal, the veteran is seeking service 
connection for a disorder characterized as ticking in the 
head.  It is observed that the accredited representative has 
requested that this case be remanded in order to afford the 
veteran a travel board hearing.  The Board notes, however, 
that a January 1998 report of contact noted that the 
educational coordinator at a correctional institute called to 
inform the VA that the veteran would not be able to attend 
the travel board hearing scheduled for February 1998, because 
he was incarcerated.  Also, statements submitted by the 
veteran and dated as recently as March 1999, indicate that he 
is apparently still incarcerated.  Additionally, as discussed 
below, the Board finds that the veteran's claim is not well-
grounded and that, therefore, there is no further duty to 
assist the veteran with development of his claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a brain hemorrhage, brain thrombosis 
and malignant tumors of the brain become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.307, 
3.309 (1998).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word "chronic".  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Where the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 (1997), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996), will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is no 
evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(1998), as amended by 61 Fed. Reg., No. 217, 57586-57589 
(November 7, 1996), will be considered chronic.  38 U.S.C.A. 
§ 1101 (West 1991 & Supp. 1998); 38 U.S.C.A. §§ 1112, 1113, 
1116 (West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a) (1998), as 
amended by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 
1996).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) (1998), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (1998), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (1998), as amended by 61 Fed. Reg., No. 
217, 57586-57589 (November 7, 1996), are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) (1998), as amended by 61 Fed. Reg., No. 
217, 57586-57589 (November 7, 1996), are also satisfied: 
chloracne or other acneform disease consistent with chloracne, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and resolves 
within two years of the date of onset, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996).

The diseases listed at 38 C.F.R. § 3.309(e) (1998), as amended 
by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 1996), 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998), as amended by 61 Fed. Reg., No. 217, 
57586-57589 (November 7, 1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the Court has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).

The available service personnel records indicate that the 
veteran had active service from February 1969 to September 
1970.  Such records also reflect that the veteran had one 
year and over seven months of foreign and/or sea service.  
The veteran is noted to have received the Vietnam Service 
Medal and the Vietnam Campaign Medal.  The veteran's service 
medical records do not refer to complaints of or treatment 
for any head or brain disorders.  The September 1970 
separation examination report included a notation that the 
veteran's head, face, neck and scalp were normal.  

VA treatment records dated February 1972 to April 1972 
indicated that the veteran was treated for several disorders.  
A September 1972 statement from Maurice C. Guest, M.D., 
indicated that he treated the veteran in February 1971 for 
depression, nervousness and fatigue.  VA treatment records 
dated from September 1972 to January 1973 referred to 
continued treatment.  

Treatment records dated from April 1982 to June 1985, from 
the Florida Department of Corrections, indicated that the 
veteran was treated for multiple disorders.  A February 1985 
entry noted that the veteran was seen with complaints of 
breaking out over his face.  As to an assessment, the 
examiner noted that the veteran complained of the effect of 
Agent Orange.  It was noted that no pathology was seen at 
that time.  A March 1985 entry noted that the veteran was 
seen with welts on his face and was concerned about exposure 
to Agent Orange.  The assessment was welts.  An Additional 
March 1985 entry related an assessment of possible skin 
fungus.  

Treatment records from the Florida Department of Corrections 
dated from July 1985 to February 1995 referred to continued 
treatment for multiple disorders.  A December 1987 entry 
noted that the veteran complained of numbness and a "shaky" 
feeling from time to time.  It was observed that he related 
his condition to Agent Orange.  A January 1990 entry reported 
that the veteran complained of raised welts on his face.  The 
assessment was fungal lesion, tinea corporis.  The examiner 
commented that he doubted that it was an Agent Orange type of 
rash.  An October 1993 treatment entry noted that the veteran 
was exposed to Agent Orange and would break out every so 
often mostly on the face.  The assessment, at that time, was 
the need to rule out left enlarged facial swelling with whelp 
areas on the right upper face and under the chin.  A November 
1993 entry noted an assessment of a mass right parotid area.  

A September 1996 lay statement from Joe R. Snow reported that 
everyone in his post-traumatic stress disorder class heard 
ticking in the veteran's head.  A September 1996 lay 
statement from Allen D. Brinkman also reported that all 
members of his post-traumatic stress disorder group confirmed 
that they heard ticking in the veteran's head.  

An August 1997 inmate request form included a notation from 
the medical records department of a correctional facility 
that a record dating back to 1979 did include some mentioning 
by the veteran of ticking or popping in the head.  

Private treatment records dated from August 1997 to February 
1998 indicated that the veteran was treated for several 
disorders.  An August 1997 report from Basset Medical 
Services indicated that the veteran was seen for a 
neurological consultation regarding current headache and 
concerns about a "clock ticking" in his head.  The veteran 
reported that he was involved in the Vietnam War and was 
exposed to Agent Orange.  The veteran stated that since 1978 
he had been bothered by ticking sounds in his head.  The 
examiner noted that examination of the veteran's head with a 
stethoscope actually did reveal a ticking sound which 
appeared primarily over the right temple.  The examiner 
stated that it sounded like a ticking sound in the manner of 
a stop watch.  The examiner indicated an impression of 
headaches secondary to Agent Orange exposure and an unusual 
ticking sound heard in the head as described above, with the 
etiology unclear.  

A November 1997 private treatment report noted that the 
veteran was seen with ticking sounds in the head.  The 
examiner commented that he heard the ticking sounds when he 
was in the neurology clinic and they were real and not 
imagined.  A November 1997 report from the Florida Hospital 
Medical Center of a magnetic resonance imaging study of the 
brain indicated an impression of probable small venous 
angioma right cerebellum, old infarct inferior right globus 
pallidus and bilateral parietal white matter areas of 
previous ischemia, demyelination and/or gliosis.  A magnetic 
resonance imaging study of the brain and neck indicated an 
impression of no vascular occlusion demonstrated and 
hypoplasia or aplasia of the right posterior cerebral artery 
P2 segment.  

A February 1998 report from the Bassett Medical Services 
indicated that the veteran was seen for follow-up of an 
unusual ticking sound he had in his head.  The veteran 
reported that the sound was not just over the right side of 
his head, but would move all over his head from time to time.  
The examiner reported that on neurological examination there 
was really no change.  The examiner remarked that he brought 
a nurse in to listen and the veteran's ticking sound was 
heard whenever his head was still.  The examiner reported 
that the sound seemed to be coming from all regions of the 
head although mostly on the right temporal region.  As to an 
impression, the examiner indicated that the veteran had an 
unusual ticking sensation in his head, the etiology of which 
was unclear.  The examiner commented that the veteran did 
remark that once when his carotid was occluded, the noise 
tended to diminish.  The examiner reported that such made him 
wonder if the veteran had some sort of carotid disease.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that a disorder 
characterized as ticking in the head became manifest or 
otherwise originated during the veteran's period of service 
or that a brain hemorrhage was manifested within one year of 
service separation.  The veteran's service medical records 
make no reference to complaints of or treatment for any head 
or brain disorders.  The September 1970 separation 
examination report included a notation that the veteran's 
head was normal.  The Board observes that treatment records 
dated from February 1985 to November 1993 did refer to 
treatment for variously diagnosed skin disorders of the face.  
The Board notes that service connection for a skin disorder 
has been denied.  The Board observes that the first reference 
to a disorder characterized as ticking in the head was 
pursuant to an August 1997 inmate request form which included 
a notation from the medical records department of a 
correctional facility that a record dating back to 1979, 
approximately nine years after the veteran's separation from 
service, did include some mentioning by the veteran of 
ticking or popping in the head.  

The Board observes that the first actual clinical diagnosis 
of a disorder characterized as ticking in the head, was 
pursuant to an August 1997 report from Bassett Medical 
Services which indicated that the veteran was seen for 
headaches and for concerns about a "clock ticking" in his 
head.  The examiner noted that examination of the veteran's 
head with a stethoscope actually did reveal a ticking sound 
which appeared primarily over the right temple.  The examiner 
indicated an impression of headaches secondary to Agent 
Orange exposure and an unusual ticking sound heard in the 
head as described, with the etiology being unclear.  The 
Board observes that the examiner did refer to headaches 
secondary to Agent Orange exposure.  However, the examiner's 
comments were apparently solely based on the history provided 
by the veteran.  The Board notes that the Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grotveit v. Brown, 5 Vet.App. 91 (1993) 
requirement.  There is no evidence that the examiner reviewed 
the veteran's medical history prior to indicating such a 
conclusion.  The Board also observes that although an 
examiner can render a current diagnosis based on his 
examination of the veteran, without a thorough review of the 
record, his opinion regarding etiology can be no better than 
the facts alleged by the veteran.  See Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  Additionally, the Board notes that 
a report of a magnetic resonance imaging study of the 
veteran's brain from the Florida Hospital Medical Center 
indicated an impression of probable small venous angioma 
right cerebellum, old infarct right globus pallidus and 
bilateral parietal white matter areas of previous ischemia, 
demyelination and/or gliosis.  A magnetic resonance imaging 
study of the brain and neck indicated an impression of no 
vascular occlusion demonstrated and hypoplasia or aplasia of 
the right posterior cerebral artery.  Further, the Board 
notes that a February 1998 report from the Basset Medical 
Services indicated, as to an impression, the veteran had an 
unusual ticking sensation in his head, the etiology of which 
was unclear.  The examiner commented that he wondered if the 
veteran had some sort of carotid disease.  

The Board notes that the veteran has alleged, essentially, in 
multiple statements on appeal that his ticking in his head 
was manifest during his period of service or was incurred as 
a result of Agent Orange exposure during service.  The Board 
observes that the veteran is not competent to assert that a 
relationship exists between his period of service and such 
disorder or to assert medical causation.  See Grotveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  The medical evidence simply fails 
to indicate any relationship between the veteran's period of 
service and the claimed disorder characterized as ticking in 
the head or for that matter any of the above diagnosed 
disorders such as a small venous angioma of the brain, an old 
infarct inferior right globus pallidus, white matter areas of 
previous ischemia, demyelination and/or gliosis and 
hypoplasia or aplasia of the right cerebral artery segment.  
See Caluza.  

The Board also observes that the veteran has alleged that he 
incurred his claimed disorder as a result of exposure to 
Agent Orange while serving in Vietnam.  The Board notes that 
in light of the National Academy of Sciences report, entitled 
"Veterans and Agent Orange: Update 1996," dated March 14, 
1996, the Secretary has determined that:

[T]here is no positive association 
between herbicide exposure and 
hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, 
female reproductive cancers, breast 
cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and 
infertility, cognitive and 
neuropsychiatric disorders, 
motor/coordination dysfunction, chronic 
peripheral nervous system disorders, 
metabolic and digestive disorders, immune 
system disorders, circulatory disorders, 
respiratory disorders (other than certain 
respiratory cancers), skin cancer, 
gastrointestinal tumors, bladder cancer, 
brain tumors, and any other condition for 
which the Secretary has not specifically 
determined a presumption of service 
connection is warranted.  

Although the veteran argues that his exposure to Agent Orange 
while in Vietnam, which can be presumed for a veteran who 
served in the Republic of Vietnam during the Vietnam era 
(38 C.F.R. § 3.307(a)(6)(iii) (1998), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996)), resulted in 
the development of a disorder characterized as ticking in the 
head, such disorder is not recognized as a disease 
attributable to Agent Orange exposure.  38 C.F.R. § 3.309(e) 
(1998), as amended by 61 Fed. Reg., No. 217, 57586-57589 
(November 7, 1996).  Also, disorders such as a small venous 
angioma of the brain, an old infarct inferior right globus 
pallidus, white matter areas of previous ischemia, 
demyelination and/or gliosis and hypoplasia or aplasia of the 
right cerebral artery segment are also not recognized as 
diseases attributable to Agent Orange exposure.  Further, 
there is no competent medical evidence of record suggesting 
any connection between the veteran's claimed exposure to 
Agent Orange and his subsequent development of ticking in the 
head.  The August 1997 and February 1998 reports from Bassett 
Medical Services indicate that the unusual ticking sound 
heard in the veteran's head was of unclear etiology.  
Therefore, in the absence of sufficiently probative evidence 
establishing that the claimed disorder originated during the 
veteran's period of service, or within one year of service 
separation, or suggesting any relationship between such 
disorder and Agent Orange exposure, the Board concludes that 
the veteran's claim for service connection for a disorder 
characterized as ticking in the head is not plausible, and, 
therefore, not well-grounded.  Further, the Board finds the 
information provided in the statement of the case and other 
correspondence from the RO sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection.  Moreover, the veteran has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, might make the claim well-
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  


ORDER

Service connection for a disorder characterized as ticking in 
the head is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

